DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 24 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the plurality of ranging message" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170006422, hereinafter “Kim”), and further in view of Kuwahara et al. (US 20130005403, hereinafter “Kuwa”).
Regarding claim 1, Kim discloses, 
An apparatus for wireless communication by a first wireless 2communication device (i.e., AP 105 in Figs. 1-4), comprising:  
 “3a first interface configured to output a ranging request (Fig. 6, block 605) for a ranging procedure 4for transmission to a second wireless communication device(At block 605, timing measurement manager 535 of AP 105-d transmits an FTM request to STA 110-d. In this regard, timing measurement manager 535 of AP 105-d has determined that STA 110-d is available on a wireless communication channel, Para. [0094])”;  
“5a second interface configured to receive a plurality of ranging messages (Fig. 6; 620) based 6at least in part on the transmitted ranging request (At block 620, timing measurement manager 535 of AP 105-d receives two or more FTM frames from STA 110-d. Each of the FTM frames can be received using a different antenna of AP 105-d, and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096])”;  
“7the first interface configured to output a plurality of ranging response 8messages (i.e., acknowledgement message of the first FTM frame transmitted by first antenna of AP 105, Para. [0098]) for transmission to the second wireless communication device, wherein each 9ranging response message in the plurality of (timing measurement manager 535 of AP 105-d transmits an acknowledgment of the first FTM frame using the first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d associates a third time (e.g., generates a timestamp) at which the acknowledgment message of the first FTM frame was transmitted via the first antenna of AP 105-d. At block 626, antenna switching manager 540 of AP 105-d switches or causes AP 105-d to switch from the first antenna to a second antenna of AP 105-d, Paras. [0098]-[0101])”; and  
“13a processing system configured to estimate a range (Fig. 6; block 640) between the first wireless 14communication device and the second wireless communication device based at least in part 15on the plurality of ranging messages and the at least two ranging response messages output 16for transmission using different transmit antennas (at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Para. [0103]-[[0104]).”

In similar field of endeavor, Kuwa discloses, “wherein the ranging request comprises an indication of antenna switching capabilities (Fig. 3 discloses BTS transmits Broadcast info at step 410 and Antenna ID 411 and Fig. 4 discloses BTS transmits Ranging response at step 419 and Antenna ID 420, further Para. [0151] discloses, “the mobile device determines whether the antenna group determined according to the antenna ID that is currently optimum has been changed from the antenna group to which has previously belonged, or not. The mobile device determines whether the optimum antenna ID has been changed from the previous antenna group to another antenna group, or not, according to the relationship between the antenna IDs broadcasted by the base station and the antenna groups illustrated in FIG. 8, to detect whether the antenna group has been changed, or not.” Examiner submits that determining optimum antenna based according Antenna ID is equated as “antenna switching capabilities”) of the first communication device (i.e., BTS as shown in Fig. 3 and Fig. 4), the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the ranging request comprises an indication of antenna switching capabilities of the first communication device, the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device, as taught by Kuwa for the purpose of providing an improved technique where the antenna used for receiving the ranging is controlled with the travel of the terminal such as the mobile device, and the ranging signal is received by using only the necessary antenna. As a result, the load on the base station side can be reduced.
	Regarding claim 2, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 1), further Kim discloses, 
	“wherein the second interface is configured to 18receive at least two ranging messages of the plurality of ranging messages based at least in 19part on different receive antennas of the first wireless communication device (At block 622, timing measurement manager 535 of AP 105-d receives a first FTM frame associated with a first time at which the first FTM frame was transmitted by STA 110-d. The first FTM frame is received via a first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d identifies a second time at which the first FTM frame was received….. At block 628, timing measurement manager 535 of AP 105-d receives a second FTM frame. The second FTM frame is received via the second antenna of AP 105-d. The second FTM frame includes the first time at which the first FTM frame was transmitted by STA 110-d and a fourth time at which the acknowledgment message of the first FTM frame was received by STA 110-d, Fig. 6 and Paras. [0097]-[0103]), and wherein the 20processing system is configured to estimate the range between the first wireless 21communication device and the second wireless communication device based at least in part 22on the different receive antennas(at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Fig. 6 and Paras. [0097]-[0103]).”
	Regarding claim 3, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 2), further Kim discloses,
	“wherein the processing system is further 2configured to:  3determine a set of range values for each transmit and receive antenna pair used 4during the ranging procedure (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), wherein each range value of the set of range values is 5determined based at least in part on receiving a ranging message and transmitting a ranging 6response message using a transmit and receive antenna pair associated with the set (The APs and STAs may perform timing measurement procedures to measure a round trip time (RTT) between two devices (e.g., between APs, STAs, or an AP and STA). This RTT can be used to estimate a range between the two devices and determine a location of one device with respect to the other device, Para. [0006] and The RTT results derived from different antenna combinations between the initiating device and responding device can be combined to reduce any random error and thereby improve timing measurement accuracy, Para. [0043]-[0044]); compute an average range value for each set of determined range values (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]); andAttorney Docket No. PW404IN.US (83043.1579)Qualcomm Ref. No. 181993 69 8identify a minimum range value of all computed average range values (ranging estimator 550 of AP 105-d may determine a final RTT by computing, a minimum of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), 9wherein the processing system is configured to estimate the range between the first wireless 10communication device and the second wireless communication device based at least in part 11on the minimum range value(ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, a minimum of the RTTs of the FTM frames and acknowledgement messages, and/or a medium of RTTs of the FTM frames and acknowledgement messages. By analyzing the various RTTs and channel information associated with the FTM frames and acknowledgement messages, ranging estimator 550 of AP 105-d may also determine that one or more of the RTTs of the FTM frames and acknowledgement messages is associated with a line-of-sight propagation, Para. [0105]).”
	Regarding claim 10, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 1), further Kim discloses,
	“wherein the ranging request includes a 2request for transmit antenna switching by the second wireless communication device during 3the ranging procedure(AP 105-a transmits a control message 212 to STA 110-a to coordinate antenna switching by STA 110-a between subsequent transmissions of FTM frames, Para. [0052]).”
	Regarding claim 11, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 10), further Kim discloses,
	“wherein the processing system is further 2configured to:  3determine that at least two ranging messages of the received plurality of 4ranging messages are associated with different transmit antennas of the second wireless 5communication device based at least in part on the request for transmit antenna switching by  the second wireless communication device  (At block 622, timing measurement manager 535 of AP 105-d receives a first FTM frame associated with a first time at which the first FTM frame was transmitted by STA 110-d. The first FTM frame is received via a first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d identifies a second time at which the first FTM frame was received….. At block 628, timing measurement manager 535 of AP 105-d receives a second FTM frame. The second FTM frame is received via the second antenna of AP 105-d. The second FTM frame includes the first time at which the first FTM frame was transmitted by STA 110-d and a fourth time at which the acknowledgment message of the first FTM frame was received by STA 110-d, Fig. 6 and Paras. [0097]-[0103]), wherein the processing system is configured to Attorney Docket No. PW404IN.US (83043.1579)Qualcomm Ref. No. 181993 71 7estimate the range between the first wireless communication device and the second wireless 8communication device based at least in part on the determination(at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Fig. 6 and Paras. [0097]-[0103]).”
	Regarding claim 12, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 1), further Kim discloses,
	“wherein the second interface is further 2configured to:  3receive a first ranging message comprising an indication of transmit antenna 4switching capabilities of the second wireless communication device (At block 620, timing measurement manager 535 of AP 105-d receives two or more FTM frames from STA 110-d. Each of the FTM frames can be received using a different antenna of AP 105-d, and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096]), wherein the processing 5system is configured to estimate the range between the first wireless communication device 6and the second wireless communication device based at least in part on the indication of 7transmit antenna switching capabilities of the second wireless communication device(at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d.).”
	Regarding claim 13, the combination Kim and Kuwa discloses everything claimed as applied above (see, claim 1), however Kim does not disclose, “wherein the second interface is further 2configured to:  3receive, for each ranging message in the plurality of ranging messages, a 4transmit antenna index indicating a transmit antenna of the second wireless communication 5device used to transmit that ranging message or a transmit antenna of the second wireless 6communication device used to transmit a previous ranging message, wherein the processing 7system is configured to estimate the range between the first wireless communication device 8and the second wireless communication device based at least in part on the transmit antenna 9index indicating the transmit antenna of the second wireless communication device used to 10transmit that ranging message or the transmit antenna of the second wireless communication 11device used to transmit the previous ranging message.” 
(Antenna ID in step 411 in Fig. 3 and step 420 in Fig. 4) indicating a transmit antenna of the second wireless communication 5device used to transmit that ranging message or a transmit antenna of the second wireless 6communication device used to transmit a previous ranging message (Fig. 3 discloses BTS transmits Broadcast info at step 410 and Antenna ID 411 and Fig. 4 discloses BTS transmits Ranging response at step 419 and Antenna ID 420), wherein the processing 7system is configured to estimate the range between the first wireless communication device 8and the second wireless communication device based at least in part on the transmit antenna 9index indicating the transmit antenna of the second wireless communication device used to 10transmit that ranging message or the transmit antenna of the second wireless communication 11device used to transmit the previous ranging message (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
 Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing 
	Regarding claim 14, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 1), further Kim discloses,
	“wherein the plurality of ranging messages 2comprises a plurality of fine timing measurement (FTM) frames and the plurality of ranging 3response messages comprises a plurality of acknowledgement frames (AP 105-a transmits an acknowledgment message 220 of the first FTM frame 215 via the first antenna of AP 105-a. In some cases, the antenna of AP 105-a from which the acknowledgment message 220 of the first FTM frame 215 is transmitted is different from the antenna of AP 105-a that received the first FTM frame 215. AP 105-a associates a third time t3-1 at which the acknowledgment message 220 of the first FTM frame 215 was transmitted via the first antenna of AP 105-a, Paras. [0053]-[0054], see, Figs. 2-4).”
	Regarding claim 15, Kim discloses,
	An apparatus for wireless communication by a second wireless 2communication device(see, STA 110 in Figs. 1-4), comprising:  
	“3a first interface configured to receive a ranging request for a ranging procedure 4from a first wireless communication device(At block 705, timing measurement manager 535 of STA 110-d receives an FTM request from AP 105-d, Para. [0108])”; and  
	“5a second interface configured to output a plurality of ranging messages for 6transmission to the first wireless communication device based at least in part on the received 7ranging request, wherein at least two ranging messages of the plurality of ranging messages are transmitted using different transmit antennas (At block 715, timing measurement manager 535 of STA 110-d transmits two or more FTM frames to AP 105-d. Each of the FTM frames is transmitted using a different antenna of STA 110-d. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d. An example of the transmission of two or more FTM frames to AP 105-d is provided in block 718 through block 730, Para. [0109]-[0116]).”
 	However, Kim does not explicitly disclose, However, Kim does not explicitly disclose, “wherein the ranging request comprises an indication of antenna switching capabilities of the first communication device, the antenna switching capabilities 
 	In similar field of endeavor, Kuwa discloses, “wherein the ranging request comprises an indication of antenna switching capabilities (Fig. 3 discloses BTS transmits Broadcast info at step 410 and Antenna ID 411 and Fig. 4 discloses BTS transmits Ranging response at step 419 and Antenna ID 420, further Para. [0151] discloses, “the mobile device determines whether the antenna group determined according to the antenna ID that is currently optimum has been changed from the antenna group to which has previously belonged, or not. The mobile device determines whether the optimum antenna ID has been changed from the previous antenna group to another antenna group, or not, according to the relationship between the antenna IDs broadcasted by the base station and the antenna groups illustrated in FIG. 8, to detect whether the antenna group has been changed, or not.” Examiner submits that determining optimum antenna based according Antenna ID is equated as “antenna switching capabilities”) of the first communication device (i.e., BTS as shown in Fig. 3 and Fig. 4), the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the ranging request comprises an indication of antenna switching capabilities of the first communication device, the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device, as taught by Kuwa for the purpose of providing an improved technique where the antenna used for receiving the ranging is controlled with the travel of the terminal such as the mobile device, and the ranging signal is received by using only the necessary antenna. As a result, the load on the base station side can be reduced.	
 	Regarding claim 16, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 15), further Kim discloses,
	“wherein the first interface is further configured to receive the plurality of ranging response messages from the first wireless communication device (At block 720, timing measurement manager 535 of STA 110-d receives an acknowledgment of the first FTM frame. The acknowledgment of the first FTM frame is associated with a third time at which AP 105-d sends the acknowledgment of the first FTM frame. STA 110-d associates the receipt of the acknowledgment of the first FTM frame with a fourth time, Para. [0111]), wherein each ranging response message in the plurality of ranging response messages corresponds to a separate ranging message in the plurality (when AP 105-d is a single antenna device or ranging coordinator 545 of AP 105-d determines a transmit/receive timing pattern or antenna switching scheme in which each antenna of STA 110-d transmits to a first antenna of AP 105-d before AP 105-d switches to the next antenna and each antenna of STA 110-d transmits to a second antenna of AP 105-d, Fig. 7; steps 718-730 and Paras. [0110]-[0116]).”
Regarding claim 17, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 16), further Kim discloses,
“wherein at least two ranging response 2messages of the plurality of ranging response messages are received using different receive 3antennas of the second wireless communication device (At block 720, timing measurement manager 535 of STA 110-d receives an acknowledgment of the first FTM frame. The acknowledgment of the first FTM frame is associated with a third time at which AP 105-d sends the acknowledgment of the first FTM frame. STA 110-d associates the receipt of the acknowledgment of the first FTM frame with a fourth time, Fig. 7; steps 718-730 and Paras. [0110]-[0116]).”
Regarding claim 18, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 15), further Kim discloses,
“wherein the ranging request includes a 2request for transmit antenna switching by the second wireless communication device during 3the ranging procedure(AP 105-a transmits a control message 212 to STA 110-a to coordinate antenna switching by STA 110-a between subsequent transmissions of FTM frames, Para. [0052]).”
Regarding claim 19, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 15), further Kim discloses,
“wherein the second interface is further 2configured to 3output a first ranging message for transmission to the first wireless 4communication device, the first ranging message comprising an indication of transmit 5antenna switching capabilities of the second wireless communication device(At block 715, timing measurement manager 535 of STA 110-d transmits two or more FTM frames to AP 105-d. Each of the FTM frames is transmitted using a different antenna of STA 110-d. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d).”
 	Regarding claim 20, the combination Kim and Kuwa discloses everything claimed as applied above (see, claim 15), however Kim does not explicitly disclose, “wherein the second interface is further 2configured to:  3output for transmission, for each ranging message in the plurality of ranging 4messages, a transmit antenna index  indicating a transmit antenna of the second wireless 5communication device used to transmit that ranging message or a transmit antenna of the 6second wireless communication device used to transmit a previous ranging message.”
	In a similar field of endeavor, Kuwa discloses, “wherein the second interface is further 2configured to:  3output for transmission, for each ranging message in the plurality of ranging 4messages, a transmit antenna index  (Antenna ID in step 411 in Fig. 3 and step 420 in Fig. 4) indicating a transmit antenna of the second wireless 5communication device used to transmit that ranging message or a transmit antenna of the 6second wireless communication device used to transmit a previous ranging message (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the second interface is further 2configured to:  3output for transmission, for each ranging message in the plurality of ranging 4messages, a transmit antenna index  indicating a transmit antenna of the second wireless 5communication device used to transmit that ranging message or a transmit antenna of the 6second wireless communication device used to transmit a previous ranging message, as taught by Kuwa for the purpose of providing an improved technique where the antenna used for receiving the ranging is controlled with the travel of the terminal such as the mobile device, and the ranging signal is received by using only the necessary antenna. As a result, the load on the base station side can be reduced.	
 	Regarding claim 21, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 20), in addition Kuwa discloses, “wherein the received ranging request 2comprises a request for the second wireless communication device to provide the transmit 3antenna index for each transmitted ranging message in the plurality of ranging messages (The mobile device transmits the selected ranging code at the timing and the frequency which are designated by the base station in advance (Step 413). The transmission timing can be designated for the mobile station from the base station in advance (for example, Steps 410 and 411 in FIG. 3, or the other messages including the timing instruction), Para. [0130] and Upon the detection of a change in the antenna group, the mobile device notifies the base station of this fact (Step 422). This notification can include, for example, the optimized antenna ID or identification information on the antenna groups to which the optimized antenna belongs. The mobile device transmits (Step 424) the ranging signal according to an instruction (Step 419) from the base station. The ranging code is also instructed (Step 419) by the base station. The mobile device transmits the instructed ranging code at the transmittable timing which is instructed from the base station in advance (Step 424), Para. [0151]).”
	Regarding claim 22, the combination Kim and Kuwa discloses everything claimed as applied above (see, claim 15), however Kim does not disclose, “wherein the second interface is further configured to: output for transmission, for each received ranging response message corresponding to the transmitted plurality of ranging messages, a receive antenna index indicating a receive antenna of the second wireless communication device used to receive each ranging response message.”
 	In a similar of endeavor, Kuwa discloses, “wherein the second interface is further configured to: output for transmission, for each received ranging response message corresponding to the transmitted plurality of ranging messages, a receive antenna index (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the second interface is further configured to: output for transmission, for each received ranging response message corresponding to the transmitted plurality of ranging messages, a receive antenna index indicating a receive antenna of the second wireless communication device used to receive each ranging response message, as taught by Kuwa for the purpose of providing an improved technique where the antenna used for receiving the ranging is controlled with the travel of the terminal such as the mobile device, and the ranging signal is received by using only the necessary antenna. As a result, the load on the base station side can be reduced.	
 	Regarding claim 23, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 20), in addition Kuwa discloses, “wherein the received ranging request 2comprises a request for the second wireless communication device to provide the receive 3antenna index (Antenna ID in step 411 in Fig. 3 and step 420 in Fig. 4) for each received ranging response message in the plurality of ranging 4response messages (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
Regarding claim 24, Kim discloses, 
A method for wireless communication by a first wireless 2communication device 
(i.e., AP 105 in Figs. 1-4 and FIG. 6 shows a flow chart that illustrate examples of methods for ranging over multiple antennas from the perspective of an initiating device in accordance with various aspects of the present disclosure), comprising:  
  	“transmitting3tran a ranging request (Fig. 6, block 605) to a second wireless communication device for a ranging procedure 4for transmission (At block 605, timing measurement manager 535 of AP 105-d transmits an FTM request to STA 110-d. In this regard, timing measurement manager 535 of AP 105-d has determined that STA 110-d is available on a wireless communication channel, Para. [0094])”;  
 	“5receireceiving a plurality of ranging messages (Fig. 6; 620) from the second wireless communication device based 6at least in part on the transmitted ranging request (At block 620, timing measurement manager 535 of AP 105-d receives two or more FTM frames from STA 110-d. Each of the FTM frames can be received using a different antenna of AP 105-d, and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096])”;  
 	“transmitting the 7trntplurality of ranging response 8messages (i.e., acknowledgement message of the first FTM frame transmitted by first antenna of AP 105, Para. [0098]) to the second wireless communication device, wherein each 9ranging response message in the plurality of ranging response messages corresponds to a 10separate ranging message in the plurality of ranging messages and at least two ranging 11response messages of the plurality of ranging response messages are output for transmission 12using different transmit antennas (timing measurement manager 535 of AP 105-d transmits an acknowledgment of the first FTM frame using the first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d associates a third time (e.g., generates a timestamp) at which the acknowledgment message of the first FTM frame was transmitted via the first antenna of AP 105-d. At block 626, antenna switching manager 540 of AP 105-d switches or causes AP 105-d to switch from the first antenna to a second antenna of AP 105-d, Paras. [0098]-[0101])”; and  
 	“13estimating a range (Fig. 6; block 640) between the first wireless 14communication device and the second wireless communication device based at least in part 15on the plurality of ranging messages and the at least two ranging response messages output 16for transmission using different transmit antennas (at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Para. [0103]-[[0104]).”
 	However, Kim does not explicitly disclose, “wherein the ranging request comprises an indication of antenna switching capabilities of the first communication device, the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device.”
 	In similar field of endeavor, Kuwa discloses, “wherein the ranging request comprises an indication of antenna switching capabilities (Fig. 3 discloses BTS transmits Broadcast info at step 410 and Antenna ID 411 and Fig. 4 discloses BTS transmits Ranging response at step 419 and Antenna ID 420, further Para. [0151] discloses, “the mobile device determines whether the antenna group determined according to the antenna ID that is currently optimum has been changed from the antenna group to which has previously belonged, or not. The mobile device determines whether the optimum antenna ID has been changed from the previous antenna group to another antenna group, or not, according to the relationship between the antenna IDs broadcasted by the base station and the antenna groups illustrated in FIG. 8, to detect whether the antenna group has been changed, or not.” Examiner submits that determining optimum antenna based according Antenna ID is equated as “antenna switching capabilities”) of the first communication device (i.e., BTS as shown in Fig. 3 and Fig. 4), the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the ranging request comprises an indication of antenna switching capabilities of the first communication device, the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device, as taught by Kuwa for the purpose of providing an improved technique where the antenna used for receiving the ranging is controlled with the travel of the terminal such as the mobile device, and the ranging signal is received by using only the necessary antenna. As a result, the load on the base station side can be reduced. 	
 	Regarding claim 25, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 24), further Kim discloses, 
	“wherein at least two ranging messages of the plurality of ranging messages are received using different receive antennas of the first wireless communication device (At block 622, timing measurement manager 535 of AP 105-d receives a first FTM frame associated with a first time at which the first FTM frame was transmitted by STA 110-d. The first FTM frame is received via a first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d identifies a second time at which the first FTM frame was received….. At block 628, timing measurement manager 535 of AP 105-d receives a second FTM frame. The second FTM frame is received via the second antenna of AP 105-d. The second FTM frame includes the first time at which the first FTM frame was transmitted by STA 110-d and a fourth time at which the acknowledgment message of the first FTM frame was received by STA 110-d, Fig. 6 and Paras. [0097]-[0103]), and wherein the 20processing system is configured to estimate the range between the first wireless 21communication device and the second wireless communication device based at least in part 22on the different receive antennas(at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Fig. 6 and Paras. [0097]-[0103]).”
Regarding claim 26, the combination of Kim and Kuwa discloses everything claimed as applied above (see claim 25), further Kim discloses,
“3determining a set of range values for each transmit and receive antenna pair used 4during the ranging procedure (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), wherein each range value of the set of range values is 5determined based at least in part on receiving a ranging message and transmitting a ranging 6response message using a transmit and receive antenna pair associated with the set (The APs and STAs may perform timing measurement procedures to measure a round trip time (RTT) between two devices (e.g., between APs, STAs, or an AP and STA). This RTT can be used to estimate a range between the two devices and determine a location of one device with respect to the other device, Para. [0006] and The RTT results derived from different antenna combinations between the initiating device and responding device can be combined to reduce any random error and thereby improve timing measurement accuracy, Para. [0043]-[0044]); computing an average range value for each set of determined range values (ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]); andAttorney Docket No. PW404IN.US (83043.1579)Qualcomm Ref. No. 181993 69 8identifying a minimum range value of all computed average range values (ranging estimator 550 of AP 105-d may determine a final RTT by computing, a minimum of the RTTs of the FTM frames and acknowledgement messages, Para. [0105]), 9wherein the processing system is configured to estimate the range between the first wireless 10communication device and the second wireless communication device based at least in part 11on the minimum range value(ranging estimator 550 of AP 105-d may determine a final RTT by computing an average of the RTTs of the FTM frames and acknowledgement messages, a minimum of the RTTs of the FTM frames and acknowledgement messages, and/or a medium of RTTs of the FTM frames and acknowledgement messages. By analyzing the various RTTs and channel information associated with the FTM frames and acknowledgement messages, ranging estimator 550 of AP 105-d may also determine that one or more of the RTTs of the FTM frames and acknowledgement messages is associated with a line-of-sight propagation, Para. [0105]).”
Regarding claim 30, Kim discloses,
An method for wireless communication by a second wireless 2communication device (STA 110 in Figs. 1-4 and FIG. 7 shows a flow chart that illustrate examples of methods for ranging over multiple antennas from the perspective of a responding device) comprising:  
	“3recireciving a ranging request for a ranging procedure 4from a first wireless communication device (At block 705, timing measurement manager 535 of STA 110-d receives an FTM request from AP 105-d, Para. [0108])”; and  
	“transmitting5transmit a plurality of ranging messages for 6transmission to the first wireless communication device based at least in part on the received 7ranging request, wherein at least two ranging messages of the plurality of ranging messages are transmitted using (At block 715, timing measurement manager 535 of STA 110-d transmits two or more FTM frames to AP 105-d. Each of the FTM frames is transmitted using a different antenna of STA 110-d. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d. An example of the transmission of two or more FTM frames to AP 105-d is provided in block 718 through block 730, Para. [0109]-[0116]).”
 	However, Kim does not explicitly disclose, However, Kim does not explicitly disclose, “wherein the ranging request comprises an indication of antenna switching capabilities of the first communication device, the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device.”
 	In similar field of endeavor, Kuwa discloses, “wherein the ranging request comprises an indication of antenna switching capabilities (Fig. 3 discloses BTS transmits Broadcast info at step 410 and Antenna ID 411 and Fig. 4 discloses BTS transmits Ranging response at step 419 and Antenna ID 420, further Para. [0151] discloses, “the mobile device determines whether the antenna group determined according to the antenna ID that is currently optimum has been changed from the antenna group to which has previously belonged, or not. The mobile device determines whether the optimum antenna ID has been changed from the previous antenna group to another antenna group, or not, according to the relationship between the antenna IDs broadcasted by the base station and the antenna groups illustrated in FIG. 8, to detect whether the antenna group has been changed, or not.” Examiner submits that determining optimum antenna based according Antenna ID is equated as “antenna switching capabilities”) of the first communication device (i.e., BTS as shown in Fig. 3 and Fig. 4), the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device (which the ranging code can be transmitted, in advance (for example, Steps 410, 411 in FIG. 3, Steps 419, 420 in FIG. 4, or another message including the timing instruction) and The mobile device receives the antenna ID (Step 420) transmitted by the base station. The mobile device, for example, compares a signal quality of the antenna ID received up to now with a signal quality of the antenna ID newly received. If the signal quality of the antenna ID newly received is higher than that of the previous antenna ID, the mobile device recognizes that the optimum antenna has been changed, Paras. [0150]-[0153]).”
 	Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim by specifically providing wherein the ranging request comprises an indication of antenna switching capabilities of the first communication device, the antenna switching capabilities indicating a number of different transmit antennas for antenna switching during the ranging procedure supported by the first wireless communication device, as taught by Kuwa for the purpose of providing an improved technique where the antenna used for receiving the ranging is controlled with the travel of the terminal such as the mobile device, and the ranging signal is received by using only the necessary antenna. As a result, the load on the base station side can be reduced.	


Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, The following is a statement of reasons for the indication of allowable subject matter:  
Kim and Kuwa, whether taken alone or combination, do not teach or suggest the following novel features,
 “determine a set of round trip times based at least in part on receiving the 4plurality of ranging messages and transmitting the plurality of ranging response messages, 5wherein at least two round trip times of the set of round trip times are determined based at 6least in part on using different transmit and receive antenna pairs;  7determine an outlier threshold for discarding one or more round trip times of 8the set of round trip times; and  9determine a subset of valid round trip times of the set of round trip times based 10at least in part on the outlier threshold, wherein the processing system is configured to 11estimate the range between the first wireless communication device and the second wireless 12communication device based at least in part on the subset of valid round trip times.”
Claims 5-9 are also are also allowable for their dependency to the claim 4. 

s 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 27, The following is a statement of reasons for the indication of allowable subject matter:  
Kim and Kuwa, whether taken alone or combination, do not teach or suggest the following novel features,
“wherein estimating the range further comprises: determining a set of round trip times based at least in part on receiving the plurality of ranging messages and transmitting the plurality of ranging response messages, wherein at least two round trip times of the set of round trip times are determined based at least in part on using different transmit and receive antenna pairs; determining an outlier threshold for discarding one or more round trip times of the set of round trip times; and determining a subset of valid round trip times of the set of round trip times based at least in part on the outlier threshold, wherein the range between the first wireless communication device and the second wireless communication device is estimated based at least in part on the subset of valid round trip times.”
Claims 28 and 29 are also are also allowable for their dependency to the claim 27. 


Relevant References
US 20120213154: The invention is directed to an uplink antenna selection method where a base station transmits first and second control information to a user equipment. The first control information includes instructions for configuring the user equipment with closed-loop transmit antenna selection on one of a plurality of component carriers, and the second control information includes instructions for configuring the UE with open-loop transmit antenna selection on at least one other of the plurality of the component carriers.
US 20150099538: The invention is directed to a method of indoor positioning using Fine Timing Measurement (FTM) protocol with multi-antenna access point (AP) is proposed. In a wireless local area network, an AP has multiple antennas that are strategically located in different physical locations. The AP is used to exchange FTM frames with a wireless station for timing measurement of the FTM frames via its multiple antennas independently. The timing measurement result (e.g., timestamps of transmitting and receiving FTM frames) is then used to determine an absolute location of the station.
US 20100299584: The present invention relates to ranging response message generating and processing methods that can reduce overhead in a wireless portable Internet system. A method of generating a ranging response message according to an exemplary embodiment of the present invention includes: adding to the ranging response message a first field indicating the number of responses for CDMA codes included in the ranging response message and received from terminals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.